Citation Nr: 0527387	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1990 to August 
1991 and additional periods of inactive duty training.  She 
served in the Southwest Asia Area of Operations during the 
Gulf War from October 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for left knee and left 
elbow disabilities.  The procedural history of the issue of 
service connection for a left shoulder disability is 
addressed below in the following decision.

The veteran testified at a hearing in May 1999 before a 
Veterans Law Judge (VLJ) from the Board.  The VLJ that 
conducted this hearing will make the final determination in 
this appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).

In September 1999 and October 2003, the Board remanded this 
case for further development.  The case has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative 
arthritis and lateral collateral ligament (LCL) laxity of the 
left knee.  The preponderance of the evidence is against a 
relationship between these disorders and her military 
service.

2.  The veteran has not been diagnosed with a recognized left 
elbow disability, and does not have manifestations (signs and 
symptoms for an undiagnosed illness) of left elbow joint pain 
to a degree of 10 percent disabling.

3.  A rating decision and Statement of the Case have not been 
issued regarding entitlement to service connection for a left 
shoulder disability.


CONCLUSIONS OF LAW

1.  A left knee disability, to include signs and symptoms of 
an undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

2.  A left elbow disability, to include signs and symptoms of 
an undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

3.  The issue of entitlement to service connection for a left 
shoulder disability is not properly before the Board at the 
present time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2001 and October 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection.  She was advised 
of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  She was also notified to this at her hearing before the 
Board in May 1999.  The Statement of the Case (SOC) issued in 
June 1995 and Supplemental Statements of the Case (SSOC) 
issued in March 2001, October 2002, and July 2005 informed 
her of applicable law and regulations, the evidence reviewed 
in connection with her claim by VA, and the reasons and bases 
for VA's decision.  The initial adverse decision in this 
claim was issued by the RO in July 2002.  The VCAA 
notification was issued after this adverse decision. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in March 
2001 and October 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
At her Board hearing in May 1999, and by letters of March 
2001 and October 2004, VA requested that the veteran identify 
all treatment of her claimed disabilities.  The only 
treatment she has identified for her claimed disabilities is 
through the military and VA.  Her service and VA treatment 
records have been obtained and incorporated into the claims 
file.  Thus, further development of the medical evidence is 
not required.  As noted above, the veteran was afforded a 
hearing before the Board in May 1999.  A transcript of this 
hearing has been associated with the claim file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided a VA compensation examination in November 
1994.  This examination report noted an accurate medical 
history, findings on examination, and the appropriate 
diagnoses.  However, it is unclear whether this examiner had 
the opportunity to review the medical history contained in 
the claims file, and the examiner failed to provide any 
opinions on the etiology of the noted disabilities.  The 
veteran was scheduled for additional VA compensation 
examinations in November 1999, October 2004, and November 
2004.  Information from the VAMC indicates that she was 
notified of these examinations at her last reported 
residence.  She failed to report for these examinations.  She 
has not requested that these examinations be rescheduled, nor 
has she presented any reasons to show good cause for her 
absence.  

Based on the veteran's lack of cooperation in subsequent 
attempts by VA to substantiate her claim, primarily not 
attending her scheduled VA compensation examinations, the 
Board finds that there is no reasonable possibility that 
further assistance would substantiate her claim and any 
further development (to include obtaining a VA examination or 
additional treatment records) would be futile.  See 
38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.)  Therefore, the 
Board concludes that all obtainable/pertinent evidence 
regarding the issues decided below has been incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOCs, and at the Board hearing discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Left Knee and Left Elbow Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or from a disease or injury incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any injury incurred in or aggravated by inactive 
duty for training.  38 C.F.R. § 3.6.  A determination of the 
service department that an injury or disease occurring in the 
line of duty will be binding on VA, unless it is patently 
inconsistent with the requirements of the laws and 
regulations administered by VA.  38 C.F.R. § 3.1(m).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Service connection for an undiagnosed illness may be granted 
to a veteran who served in Southwest Asia during the Gulf War 
who exhibits objective indications of chronic disability 
which result from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include joint 
pain.  This chronic disability must have become manifest 
either during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more and by history, physical examination, and laboratory 
tests it cannot be attributed to any known clinical 
diagnosis.  Such a chronic, undiagnosed illness will then be 
service connected unless there is affirmative evidence that 
an undiagnosed illness was not incurred during active service 
in the Southwest Asia Theater of Operations during the Gulf 
War; or there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
service in the Southwest Asia Theater of Operations during 
the Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, congenital or developmental defects are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

On her original claim submitted in August 1994, the veteran 
asserted that she had experienced multiple joint pain since 
May 1993.  At her hearing in May 1999, the veteran noted that 
she had been treated at her local VAMC for left knee and left 
elbow problems.  She acknowledged that her left knee and left 
elbow problems did not start on active duty, but she did have 
problems with these joints during her service in the Gulf 
War.  She claimed that her left knee would frequently pop out 
of place and her examiners had attributed this problem to 
laxity in the knee.  She reported that during one weekend 
drill her knee had become unstable and resulted in her 
falling.  She was now fearful of this instability causing 
more falls.  However, she indicated that she had not 
"lately" had any problems with her left knee and elbow.

In January 1984, an outpatient record noted that the 
veteran's left arm collapsed while doing pushups.  The 
diagnosis was left carpal tunnel syndrome.  An 
electromyograph (EMG) conducted in January 1984 noted the 
veteran's complaint of numbness and pain in the entire left 
hand and forearm.  Testing confirmed the diagnosis of mild 
early carpal tunnel syndrome.  In December 1990, a military 
outpatient record noted the veteran's complaints of 
tenderness and inflammation of the right knee and left calf.  
The assessment was phlebitis.  

The veteran was given a separation examination in April 1991.  
She denied any past medical history of an elbow disorder.  
However, she reported that her left knee had dislocated on 
several occasions becoming swollen and painful.  The 
examination report marked her lower extremities as abnormal.  
The examiner indicated that this finding was based on the 
presence of varicosities.  Her upper extremities were found 
to be normal.

In August 1994, the veteran was given a VA Gulf War Registry 
examination.  She complained of multiple joint pain.  
However, she acknowledged to her examiner that her left elbow 
aches had become less severe recently.  She also denied any 
swelling in her joints.  The initial impression was left calf 
varicosities.  

During VA compensation examination conducted on November 7, 
1994, the veteran complained of left knee and left elbow 
pain.  She claimed that they would ache when the weather 
changed.  The veteran denied any injury or known cause that 
would result in her joint pain.  On examination, the upper 
extremities had no limitation of motion, no tenderness, and 
the examiner reported no pathology involving the left elbow.  
Her left knee was able to flex and extend without any 
complaints.  She did have pain and numbness associated with 
her service-connected varicose veins below the knee level.  
The impression was left knee and left elbow pain.  

A VA outpatient record dated on November 19, 1994 noted the 
veteran's complaint that she was swollen and hurting from her 
left knee to her left ankle.  She appears to report that 
these symptoms had existed for the past year.  The veteran 
claimed that she had to stand for long periods of time due to 
the nature of her job.  A left knee X-ray taken on November 
19, 1994 noted an impression of slight narrowing of the joint 
space of the left knee, presumably due to degenerative 
changes.  The outpatient diagnosis was arthritis of the left 
knee.

A military Statement of Medical Examination and Duty Status 
(DA Form 2173) indicated that the veteran had injured herself 
during weekend drill from November 18 to 20, 1994.  However, 
the type of injury was not described.  The reviewer indicated 
that the veteran was sent to a VA hospital for outpatient 
treatment.  The reviewer made the following findings:  the 
veteran was not under the influence of alcohol or drugs, she 
was mentally sound, the injury was not likely to result in a 
claim against the government for future medical care, the 
injury was not incurred in the line of duty, and the veteran 
at the time of injury was on inactive duty for training.  The 
unit adviser contested the line of duty finding.  It was 
argued that the veteran's "condition" was a pre-existing 
disability from her service in the Gulf War.  Her current 
symptoms of inflammation had been triggered by participating 
in a military road march and that this performance of duty 
had led to her current condition.

The veteran was afforded a VA orthopedic consultation in 
January 1995.  Her complaints included left knee pain and 
swelling associated with walking.  Recently, this pain had 
become more constant.  On examination, the left knee had mild 
soreness and some crepitence with motion.  However, there 
were no inflammatory signs.  The assessment was left 
radicular nerve compression.  The veteran was referred for 
physical therapy in February 1995.  She complained of 
popping, clicking, and pain in her left knee that would 
spontaneously resolve.  The veteran was given a lower 
extremity EMG in February 1995.  The impressions were no 
evidence of entrapment neuropathy, loss of sensory response 
in sural and saphenous nerve (possibly secondary to surgical 
scars), possible mild case of reflex sympathetic dystrophy.  

In March 1996, the veteran complained of intermittent popping 
in her left knee with occasional swelling.  These symptoms 
would resolve spontaneously.  On examination, the knees were 
negative for effusion and crepitence.  However, there was 
mild laxity in the LCL.  X-ray of the left knee was reported 
to be within normal limits.  The assessment was mild lateral 
hyperflexibility of the knees.  Follow-up examination in 
December 1996 found left LCL laxity on examination.  The 
assessment was left knee LCL laxity.  

Initially, the Board finds that entitlement to presumptive 
service connection for left knee and elbow pain is not 
warranted under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The veteran's left knee disability has 
been diagnosed as degenerative arthritis and LCL laxity.  The 
arthritis has been confirmed by radiological study taken in 
November 1994.  Therefore, the left knee symptoms cannot be 
attributed to an undiagnosed illness.

The examiner of November 1994 did diagnosis left elbow pain, 
but failed to determine the etiology of this pain.  Normally, 
a subjective complaint of pain that is not attributed to a 
known pathology is not authorized service connection under 
the laws and regulations administered by VA.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001).  
However, the Court has ruled that in cases involving symptoms 
attributable to an undiagnosed illness, evidence of frequent 
outpatient treatment for the claimed symptomatology is 
evidence of manifestation and could support a finding of 
service connection for an undiagnosed illness.  See Gutierrez 
v. Principi, 19 Vet. App. 1, 8-9 (2004).  

In the current case, the November 1994 examiner found no 
abnormality or pathology associated with the left elbow.  A 
review of the treatment records show that the veteran has 
complained of left wrist and forearm pain.  These complaints 
have been attributed to carpal tunnel syndrome and a wrist 
sprain.  However, she did not report in the outpatient 
records any problems with her left elbow.  Thus, there is no 
evidence of repeated treatment of complaints of a left elbow 
disability.  As there was no manifestations of an abnormality 
during examinations in November 1994, or any other 
examination report, that would support a 10 percent 
evaluation, and there is no history of repeated outpatient 
complaint or treatment for left elbow pain, the Board finds 
that the evidence does not support a finding that the veteran 
currently suffers with an undiagnosed illness associated with 
joint pain.  That is, there is no medical evidence revealing 
symptoms analogous to arthritis, ankylosis/fixation, loss of 
motion, or nonunion/malunion of adjacent bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5205-5213.  
Furthermore, the related lay symptoms are inadequate and 
unreliable, when compared to the contemporaneous medical 
findings, to establish the existence of a disability 
manifesting a 10 percent evaluation.  Based on this evidence 
and analysis, service connection for a left elbow disability 
cannot be awarded as an undiagnosed illness.

Arthritis, or degenerative changes, have been diagnosed in 
the left knee.  There is no X-ray of the left elbow of record 
and, as noted above, the veteran failed to cooperate in 
obtaining a new compensation examination that would have 
provided such evidence.  The left knee arthritis was first 
noted in November 1994, over three years after her separation 
from active service.  There is no objective evidence of 
arthritis in the left elbow.  Therefore, presumptive service 
connection for arthritis is not authorized.

The only diagnosis of a left elbow disability (pain) was 
given in November 1994.  However, this report clearly 
indicated that no pathology or abnormality was found on 
examination and, therefore, the diagnosis was purely based on 
the veteran's related history and subjective complaints.  As 
noted above, subjective pain outside the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, that 
cannot be attributed to an injury or underlying disease 
process, is not a condition for which service connection is 
authorized.  There is no diagnosis for an underlying injury 
or disease affecting the left elbow joint and direct service 
connection for the veteran's left elbow pain must be denied.

The Board notes that the veteran was seen for VA outpatient 
treatment during a weekend drill in November 1994.  While the 
injury report failed to note what condition had referred her 
for treatment, the VA outpatient record of that same date 
indicated that it was swelling from the knee to the ankle.  
This was apparently a complication of her varicose veins, a 
condition for which she is currently service-connected.  Such 
a finding is supported by the veteran's comments on the 
military injury report in which she claimed the condition was 
the result of her service in the Gulf War.  At her hearing in 
May 1999, she acknowledged that her left knee disability had 
not begun during her active service.  The diagnostic 
impression of left knee arthritis was based on the X-ray 
findings and was not attributed to an injury during the 
weekend of November 19, but obviously pre-existed this 
weekend drill.  

Furthermore, there is no competent evidence of injury during 
inactive duty training.  Rather, the condition was attributed 
to a pre-inactive duty training event.  Although there was an 
opinion from a 1st Lieutenant to the effect that performance 
of duty led to medical treatment being required and was thus 
in the line of duty, that is not the standard for a grant of 
service connection based upon inactive duty training.  Her 
condition cannot be attributed to "injury" merely because 
treatment was sought.

The left knee disability has been diagnosed as arthritis and 
LCL laxity.  While the veteran has acknowledged that her left 
knee disability was not incurred during active service, nor 
has she attributed it to a specific injury while on inactive 
duty for training, she has testified that her left knee 
symptomatology bothered her during her service in the Gulf 
War.  However, her separation examination of August 1991 and 
the VA compensation examination of early November 1994 failed 
to find any pathology or abnormality associated with the left 
knee joint.  The only abnormality noted was varicosities, for 
which the veteran is currently service-connected.  There is 
no medical evidence that her left knee disability existed 
during her active service or soon after her separation in 
August 1991.

Arthritis in the left knee was first noted on X-ray in mid-
November 1994.  These degenerative findings do not appear to 
have been associated with active service in 1991 and no 
healthcare provider has rendered such an opinion.  It also 
appears that these changes predated the November 1994 weekend 
drill and this is supported by the findings of the military 
injury report that found that the referred condition was not 
incurred in the line of duty.

The veteran on her separation examination of August 1991 did 
note dislocations of her left knee.  However, there are no 
treatment records of such dislocations during her active 
service period.  Her August 1991 separation examination, the 
compensation examination of early November 1994, the 
outpatient examination of mid-November 1994, and VA 
orthopedic consultation of January 1995, all failed to find 
any evidence of laxity in the right knee.  The first 
objective evidence of right knee laxity was during outpatient 
examination in March 1996.  Thus, the medical evidence 
indicates that laxity in the LCL had not developed until many 
years after active service and there is no competent evidence 
that has associated this laxity with any period of inactive 
duty training.  Based on the above reasons and bases, the 
Board finds that service connection is not warranted for a 
left knee disability.

The Board notes that there are questions raised by the 
evidence regarding whether symptomatology reported in active 
service is related to a current left knee disability.  Such a 
determination requires competent medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.)  VA has attempted to develop such evidence by 
offering VA compensation examinations in November 1999, 
October 2004, and November 2004.  The veteran failed to 
report for these examinations.  As the veteran has failed to 
cooperate in repeated attempts to development evidence that 
might be favorable to her claims, and she has not presented 
any evidence that in the future she would cooperate with such 
attempts, the Board is forced to rely on the evidence of 
record.  As noted above, the current medical and lay evidence 
is insufficient to allow the grant of service connection for 
either a left elbow or left knee disability.

In conclusion, the preponderance of the evidence is against 
the grant of service connection for left knee and left elbow 
disabilities. While the veteran is competent to report injury 
and symptoms, there is no probative evidence or opinion 
finding a current disability that is related to her active 
service or inactive duty for training.  To the extent that 
the appellant has opined on the existence and etiology of her 
claimed disabilities, this lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the claims for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Left Shoulder Disability

According to 38 U.S.C.A. § 7105, an appeal to the Board 
consists of a timely filed Notice of Disagreement (NOD) in 
writing, and after a SOC has been furnished, a timely filed 
Substantive Appeal (VA Form 9 or its equivalent).  See 
38 C.F.R. § 20.200-04.  In the current case, the rating 
decision issued in February 1995 denied service connection 
for a right shoulder disability.  A timely NOD to this 
decision was received in March 1995.  A SOC was issued in 
June 1995 and the veteran submitted a timely Substantive 
Appeal (VA Form 9) in January 1996.

However, at her hearing before the Board in May 1999, the 
veteran withdrew the issue of a right shoulder disability, 
testified that she did not have problems with this shoulder, 
and stated that she had intended to file a claim for a left 
shoulder disability.  See 38 C.F.R. § 20.204.  In September 
1999, the Board remanded this case and instructed the RO to 
provide the appellant with a rating decision regarding the 
issue of service connection for a left shoulder disability.

A proposed draft of such a rating decision was prepared in 
March 2001.  However, a Report of Contact (VA Form 119) dated 
in late March 2001 indicates that this decision was never 
issued.  Apparently, the veteran's representative was 
informed that the proposed rating decision would deny service 
connection for a left shoulder disability.  It was requested 
that the RO not issue this decision and, instead, include the 
issue in a SSOC along with VCAA notification.  For some 
inexplicable reason, the RO did not follow the instructions 
of the Board.

Regulations at 38 C.F.R. § 19.31 discussing the purpose of an 
SSOC specifically instruct that:

In no case will a [SSOC] be used to 
announce decisions by the [AOJ] of 
original jurisdiction on issues not 
previously addressed in the [SOC], or 
respond to a [NOD] on newly appealed 
issues that were not addressed in the 
[SOC]

The issue of service connection for a left shoulder 
disability has been listed in SSOCs issued in October 2002 
and July 2005.  Neither the SSOCs nor their cover letters 
informed the veteran that in order to perfect an appeal to 
the Board she must file a timely Substantive Appeal 
addressing this issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202.

The record shows that the veteran has never been issued a 
rating decision regarding service connection for a left 
shoulder disability, has never submitted a NOD regarding this 
issue, has never been issued a SOC on this issue, and has 
never been instructed that to perfect an appeal to the Board 
she must file a timely Substantive Appeal addressing this 
issue.  Under the circumstances, the Board does not have 
jurisdiction to address the issue of entitlement to service 
connection for a left shoulder disability.  While the Court 
has ruled that a remand by the Board conveys on an appellant 
a substantive right to ensure compliance with the Board's 
remand instructions, such substantive rights can only be 
enforced with issues that are properly before the Board on 
appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The Board cannot enforce actions on issues over 
which it has no jurisdiction.  Therefore, this issue must be 
dismissed without prejudice to the veteran.  


ORDER

Entitlement to a left knee disability is denied.

Entitlement to a left elbow disability is denied.

The issue of entitlement to service connection for a left 
shoulder disability is dismissed without prejudice.

	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


